Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2016/006664 A1 (of record, referenced below using its U.S. counterpart publication U.S. 2017/0174893 A1, henceforth “Fujita ‘893”).
To overcome the rejection over this reference under 35 U.S.C. 102(a)(2), Applicant should expressly invoke prior art exception provided under 35 U.S.C. 102(b)(2)(C); see MPEP § 717.02.
To overcome the rejection over this reference under 35 U.S.C. 102(a)(1), Applicant should 1) perfect the priority of the instant application and 2) invoke prior art exception under 35 U.S.C. 102(b)(1).
Considering claims 1-5, the disclosure of Fujita ‘893 is substantially similar to that of the instant application, including the formation of a film containing substantially similar e.g. Fujita ‘893 ¶ 0087-0104).  Fujita ‘893 thus anticipates claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by WO 2017/122734 A1 (of record, referenced below using its U.S. counterpart publication U.S. 2019/0015867 A1, henceforth “Fujita ‘867”).
To overcome the rejection over this reference under 35 U.S.C. 102(a)(2), Applicant should expressly invoke prior art exception provided under 35 U.S.C. 102(b)(2)(C); see MPEP § 717.02.
To overcome the rejection over this reference under 35 U.S.C. 102(a)(1), Applicant should 1) perfect the priority of the instant application or 2) invoke prior art exception under 35 U.S.C. 102(b)(1).
Considering claims 1-5, the disclosure of Fujita ‘867 is substantially similar to that of the instant application, including the formation of a film containing substantially similar silver-based platelets, wherein the content of the platelets is 60 – 300 % in terms of surface density, and wherein the film has thickness of 1 – 50 µm (e.g. Fujita ‘867 ¶ 0070-0095).  Fujita ‘867 thus anticipates claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by WO 2017/122733 A1 (of record, referenced below using its U.S. counterpart publication U.S. 2019/0031889 A1, henceforth “Fujita ‘889”).
To overcome the rejection over this reference under 35 U.S.C. 102(a)(2), Applicant should expressly invoke prior art exception provided under 35 U.S.C. 102(b)(2)(C); see MPEP § 717.02.
To overcome the rejection over this reference under 35 U.S.C. 102(a)(1), Applicant should 1) perfect the priority of the instant application or 2) invoke prior art exception under 35 U.S.C. 102(b)(1).
Considering claims 1-5, the disclosure of Fujita ‘889 is substantially similar to that of the instant application, including the formation of a film containing substantially similar silver-based platelets, wherein the content of the platelets is 60 – 300 % in terms of surface density, and wherein the film has thickness of 1 – 50 µm (e.g. Fujita ‘889 ¶ 0061-0086).  Fujita ‘889 thus anticipates claims 1-5.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2013/0122281 A1 (“Hakuta”).
Considering claims 1 and 5, Hakuta discloses a coating film applied unto a substrate such as a glass-based window, the coating film containing a plurality of silver-based platelets dispersed in a polymeric medium (e.g. Hakuta ¶ 0058-0086, 0154, 0190; various working examples, and Figs. 1-4).  It is clear from the design and intended effects of the coating film of Hakuta that the reference is analogous (e.g. usage of a coating containing silver-based platelets for the purpose of infrared reflection, improved visible transmission, and improved radio transmission).  Hakuta discloses that the silver-based platelets contain a silver core coated with a TiO2 shell, wherein the shell has a thickness of 30 nm (id. ¶ 0109-0117 and 0170).  As TiO2 is present both above and below the silver core, the silver-based platelets are deemed to be laminates in which dielectric material alternates with silver.  Hakuta discloses that the aspect ratio of the silver-based platelets ranges from 4 to 60 (id. ¶ 0080), which overlaps the claimed range of 10 to 400.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.Furthermore, there are specific examples of aspect ratio of 10 (id. working examples), and it is contended that the more specific ranges would read on the claimed range with sufficient specificity.
Hakuta discloses that the surface density of the silver-based platelets is 20% or more, with specific examples of 50% (Hakuta ¶ 0088-0090 and working examples); the former would overlap the claimed range, and the latter would read on the claimed range id. ¶ 0091-0094 and Fig. 4).  Hakuta thus anticipates or renders obvious all limitations of claims 1 and 5.
Considering claims 3 and 4, with the TiO2 shell having a thickness of 30 nm (and 60 nm total) and the silver core having a thickness of 20 nm, the total thickness of the silver-based platelet is 80 nm, which is within the ranges respectively recited in claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Hakuta, as applied to claim 1 above.
Considering claim 2, Hakuta discloses that the diameter of the silver-based platelets may be 10 to 5,000 nm (Hakuta ¶ 0073), which overlaps the claimed range.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,124,658 in view of Fujita ‘867. 
Claim 1 of U.S. ‘658 recites all subject matters in claims 1-5 of the instant application with the exception of that re: pigment surface density.  However, as is taught in Fujita ‘867, the claimed range of pigment surface density is known in the art of infrared-reflective coatings.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,917 in view of Fujita ‘889. 
Claim 1 of U.S. ‘917 recites all subject matters in claims 1-5 of the instant application with the exception of that re: pigment surface density.  However, as is taught in Fujita ‘889, the claimed range of pigment surface density is known in the art of infrared-reflective coatings.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each these references would at least render obvious claim 1; these represent a sample of similar references originating from Fujifilms and disclosing an inventive concept substantially similar to what is disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781